Citation Nr: 0533897	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of nasal fracture, postoperative septorhinoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
August 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2002, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer before 
the Board.  VA law and regulation provide that the Veterans 
Law Judge who conducts a hearing must participate in making 
the final determination of the claim.  38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. 
§ 20.707 (2005).  By letter dated in November 2005, the Board 
advised the veteran that he could opt to attend another 
hearing before a Veterans Law Judge.  His November 2005 
response indicated that he wished to have another Travel 
Board hearing.  A remand is required to comply with his 
request.  

Review of the claims folder reveals that the veteran moved to 
Tennessee in or about December 2002.  He has asked for the 
Travel Board hearing to be held in the RO for that state.  
The RO should arrange for the hearing to be scheduled in 
Nashville.  

Accordingly, the case is REMANDED for the following action:



The RO should arrange for the claims 
folder to be transferred to the RO in 
Nashville, Tennessee, where the veteran 
should be scheduled for a Travel Board 
hearing as soon as practicable, in the 
order that the request was first received 
by the VA.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

